Title: To Alexander Hamilton from William Ellery, 25 August 1794
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] August 25, 1794. “Your letter of the 13th. of this month expressing that great Inconveniences have arisen from my discontinuing to endorse the name of my office on my letters as heretofore directed surprized me very much. Whatever interruption, or omission of that kind has taken place must have been occasioned by a hurry of business, not an intention to forbear a compliance with your direction.…”
